Citation Nr: 1536334	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-24 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from November 1975 to February 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2009, the Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned identified the issue on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the transcript of that hearing is of record.

In November 2009, the Board remanded the claim of entitlement to service connection for a liver disorder to the RO via the Appeals Management Center (AMC) for additional development.  The Board remanded the case again in January 2013.  In a September 2013 decision, the Board denied the Veteran's claim for service connection.  

The Veteran then appealed the September 2013 denial to the United States Court of Appeals for Veterans Claims (Court) and in December 2014 the Court issued a Memorandum Decision (Decision) vacating the Board's denial and remanding this issue to the Board.  


FINDING OF FACT

The evidence establishes that the Veteran's steatohepatitis with moderate steatosis and mild periportal fibrosis was incurred during military service.

CONCLUSION OF LAW

The criteria for establishing service connection for steatohepatitis with moderate steatosis and mild periportal fibrosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has a liver disorder which began during service. 

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records reveal diagnoses of fatty liver with elevated liver function tests.  They also show findings compatible with a hepatic cyst.  In April 2003, an abdominal ultrasound revealed mild fatty infiltration of the liver.  In May 2003 it was reported that elevated liver functions test findings were secondary to fatty liver disease.  Computed tomography (CT) scans from August 2003 to October 2005 show lesions on the liver compatible with stable hepatic cysts.

A January 2005 VA medical examination report shows that the Veteran reported elevated liver function tests dating to 1989.  He reported flank pain since then.  He had been told that he had benign elevated liver function tests and not to worry.  Prior CT scans had shown a liver cyst.  The diagnoses revealed a liver cyst, benign, with abnormal ALT.  Clinical records in June 2006 reported elevated liver function testing was part of protocol on Zocor.

In November 2010, a VA medical examination was performed.  The Veteran complained of right upper quadrant pain.  Among the examiner's diagnoses were: Hepatic cyst, incidental finding on abdominal imaging studies; and elevated liver enzymes, unclear etiology, patient has remained asymptomatic over the years.  The examiner then opined that the findings were made while the Veteran was in service and were most likely service connected.

The Board remanded the case to the AMC in January 2013, requesting that the VA examiner in November 2010 provide supplemental information regarding whether any of the Veteran's liver findings that were linked to the Veteran's military service by the examiner, were the result of a chronic liver disorder or themselves resulted in disability for VA purposes.  In a February 2013 report that same VA examiner indicated, after review of the claims folder, that there was no evidence to suggest that there was a chronic liver disorder in this case.  It was stated that incidental findings of fatty liver as well as a stable hepatic cyst would have no bearing on elevated (liver) enzymes.  It was stated that the lack of specific symptomatology implied that there was no disability related to the findings.  Also, further clarification would be beyond the scope of the examination, requiring invasive testing such as a liver biopsy or other more specialized testing under the auspices of gastroenterology. 

In its December 2014 decision, the Court noted that the Veteran had been diagnosed with fatty liver, elevated enzymes and hepatic cyst, and the Board in its now vacated decision failed to address whether the Veteran's condition constitutes a current chronic liver disease under Diagnostic Code (DC) 7311 for residuals of liver injury, or whether his condition should be considered a service-connected disease with a zero percent disability rating based on the fact that his condition was asymptomatic (38 C.F.R. § 7345 (2014)).  

In June 2015, the Veteran submitted a March 2014 lab report following a liver biopsy which included a diagnosis of steatohepatitis with moderate steatosis and mild periportal fibrosis (Brunt's stage 2 of 4).  In the attached letter, the Veteran stated that from his research, over the years, he clearly exhibited classic symptoms of the biopsy diagnosis.

Taking the Court's decision, and additional medical evidence into consideration, the Board finds that it appears that the Veteran has an asymptomatic chronic liver disorder.  Further, in light of the evidence that the Veteran's diagnoses of fatty liver with elevated liver function tests during active service and his current diagnosis of steatohepatitis with moderate steatosis and mild periportal fibrosis, the Board concludes that, at the very least, the evidence for and the evidence against the claim are in relative equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for steatohepatitis with moderate steatosis and mild periportal fibrosis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


